Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 11, 1974, convicting him of attempted robbery in the first degree and attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction for grand larceny in the third degree and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The findings of fact are affirmed. Conviction on the charge of attempted robbery in the first degree requires a dismissal of the inclusory concurrent count of attempted grand larceny in the third degree (see People v Grier, 37 NY2d 847). A review of the other contentions raised on appeal shows them to lack merit. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.